DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edanami (US 20070279493) in view of Tatsuo et al (JP 2006254318A) further in view of Watanabe et al (US 20150375680).

As to claim 1, Edanami discloses an image-capturing apparatus (FIG. 1), comprising:
an image sensor (FIG. 1, camera 51) that captures an image displayed on a display section of a vehicle (FIGS. 4-6; FIG. 1, display section 55 of a vehicle); and
a controller (FIG. 1, image acquiring section 21; see [0067]-[0068]) that controls reading of the image from the image sensor based on vehicle information acquired by the vehicle (FIG. 1, own vehicle movement detecting section 13 and own vehicle position computing section 31; FIG. 3; see [0046]-[0047], [0064]), 
wherein the vehicle information includes gear information regarding the vehicle (see [0064], the own vehicle movement detecting section 13 detects the end of the operation of maneuvering the own vehicle to move backward when the gear is released from the backward movement position).
Edanami fails to explicitly disclose wherein a reading-start position for reading of image data from the sensor is set based on the vehicle information acquired by the vehicle; a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor.
However, Tatsuo teaches wherein a reading-start position for reading of image data from the sensor is set based on the vehicle information acquired by the vehicle (see [0026], [0031], [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Edanami using Tatsuo’s teachings to control a reading position, in the image sensor, from which the image is read in order to provide an improved in-vehicle camera by photographing a plurality of imaging areas by the same image sensor and the same optical system using reading means in which an area is set in advance or appropriately set by an external command and images of each area are cut out and output respectively (Tatsuo; Abstract; [0011]-[0013], [0036]).
The combination of Edanami and Tatsuo fails to explicitly disclose a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor.
However, Watanabe teaches a detector that detects inclination information regarding the vehicle using the vehicle information (see [0051], [0060]), wherein according to the inclination information, the controller controls the reading of the image data from the image sensor (see [0057]-[0058]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Edanami and Tatsuo using Watanabe’s teachings to include a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 3, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the detector detects the inclination information indicating forward and rearward inclinations of the vehicle (Watanabe; see [0060]; see FIG. 4, axis 412). 

As to claim 4, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the detector detects the inclination information indicating leftward and rightward inclinations of the vehicle (Watanabe; see [0061]; see FIG. 4, axis 411). 

As to claim 5, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the detector detects the inclination information indicating forward and rearward inclinations of the vehicle and leftward and rightward inclinations of the vehicle (Watanabe; see [0060]-[0061]; see FIG. 4, axis 411 and axis 412). 

As to claim 6, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the controller controls a reading position, in the image sensor, from which the image data is read (Tatsuo; Abstract and [0031]).

As to claim 7, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the reading position is specified by the reading-start position and a size of the image read from the image sensor, the reading-start position being a position, in the image sensor, at which the reading of the image from the image sensor is started (Tatsuo; see [0026], [0031], [0033]). 

As to claim 8, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the controller controls the reading of the image data from the image sensor such that a proportion of a road surface that appears in the image displayed on the display section is kept in a specified proportion (Edanami; FIG. 2 and FIG. 4, target position 114 and white lines 113a, 113b showing the boundary of the target position 114). 

As to claim 9, the combination of Edanami, Tatsuo, and Watanabe fails to explicitly disclose further comprising a processing section that rotates an image corresponding to the image data read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image. 
However, Watanabe teaches a processing section (FIG. 5, image processing portion 504) that rotates an image corresponding to the image data read from the image sensor (see [0070], [0072]), and cuts an image to be displayed on the display section out of the rotated image (see [0081], [0084]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Edanami, Tatsuo and Watanabe using Watanabe’s teachings to include a processing section that rotates the image read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 10, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the controller controls the rotation of the image (Watanabe; FIG. 5, rotation control portion 521; see [0070], [0072]).

As to claim 11, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the controller calculates a rotation angle used to rotate the image, according to inclination information regarding the vehicle, and controls the rotation of the image such that the image is rotated by the rotation angle (Watanabe; see [0072]). 

As to claim 12, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the vehicle information is at least one of gyroscopic information obtained from a gyroscope of the vehicle, suspension information regarding a suspension of the vehicle, a front camera image obtained from a front camera used to capture an image of a region ahead of the vehicle, or GPS information obtained from the GPS (see [0043], [0047]). 

As to claim 13, the combination of Edanami, Tatsuo, and Watanabe further discloses wherein the display section is a display section that is an alternative to a Class I mirror (Edanami; FIG. 1, display section 55 of the vehicle). 

As to claims 14 and 16, method claims 14 and 16 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claims 15 and 17, claims 15 and 17 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claim 18, Edanami as modified by Tatsuo further discloses wherein the vehicle information further includes at least one of speed information regarding the vehicle (see [0043], [0047]). 

As to claim 19, claim 19 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.

As to claim 20, claim 20 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.


Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Watanabe make no mention of controlling the reading of the image data according to the inclination information. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Edanami and Tatsuo discloses “a controller that controls reading of the image from the image sensor, wherein a reading-start position for reading of image data from the sensor is set based on vehicle information acquired by the vehicle”. Watanabe discloses in paragraphs [0051] and [0060], the angle calculation portion 502 calculates an inclination angle (a pitch angle and a roll angle) of the vehicle 1 based on the acceleration data acquired by the acceleration sensors 26a, 26b. Watanabe further discloses in [0057]-[0058], the surroundings monitoring portion 500 according to the present embodiment assists the driving of the driver by displaying the image data by which a state around the vehicle 1 is recognizable on the basis of the captured image data input from the imaging portions 16 in a case where the vehicle 1 moves to be parked, and the acceleration data as an example of a vehicle state data acquired by the acceleration sensor 26 (acceleration detection portion) functioning as an example of a vehicle state detection portion. The acquisition portion 501 acquires various pieces of information from various sensors, for example, provided at the vehicle 1. The acquisition portion 501 according to the present embodiment acquires the captured image data output from the imaging portions 16a to 16d provided at the vehicle 1 to capture the images in the surroundings of the vehicle 1 and the acceleration data output from the acceleration sensors 26a, 26b provided at the vehicle 1. Therefore, the combination of Edanami, Tatsuo, and Watanabe discloses a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image data from the image sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482